Citation Nr: 1520133	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  11-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for right shoulder disability. 

5.  Entitlement to service connection for left shoulder disability.

6.  Entitlement to service connection for cervical spine disability. 

7.  Entitlement to service connection for lumbar spine disability.

8.  Entitlement to an initial compensable rating for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to May 1968, including service in Vietnam from May 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2012, the Veteran testified at a Board video-conference hearing held before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  In March 2012, the Veteran submitted additional medical evidence along with a waiver of RO consideration.  38 C.F.R. § 20.1304(c). 

In a decision issued in April 2014, the Board remanded all of the issues on the title page except for the service connection claim for hypertension, which was denied.  In addition, the Board denied a service connection claim for impaired vision, granted service connection for tinnitus, and formally dismissed a claim of entitlement to nonservice-connected pension

The Veteran appealed the Board's April 2014 decision to the U. S. Court of Appeals for Veterans Claims (Court).  In a January 2015 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) which vacated the Board's April 2014 decision to the extent that it denied service connection for hypertension.  The denial of service connection for impaired vision was not challenged.  Herein, the Board will address the matter of entitlement to service connection for hypertension, with particular attention to points made in the Joint Motion.  As will be explained herein, all of the issues on appeal as shown on the title page require additional action and are all being remanded.  

This appeal has been processed utilizing the Virtual VA and Veterans Benefits Management System (VBMS) paperless, electronic claims processing systems.

The issue of entitlement to service connection for a heart disability was raised by the record during the March 2012 travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The issues on appeal consist of entitlement to service connection for: (1) hypertension; (2) a right knee disability; (3) a left knee disability; (4) a right shoulder disability; (5) a left shoulder disability; (6) a cervical spine disability; (7) a lumbar spine disability; and (8) a claim of entitlement to an initial compensable rating for bilateral hearing loss.  Another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records. 38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2) (2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

With respect to the service connection claim for hypertension, the Board denied the claim in an April 2014 decision, determining that hypertension was not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.  In so doing, the Board noted that no VA examination had been provided and determined that a VA examination and/or opinion was not necessary to decide the claim.  In this regard, it was explained that the Veteran's service treatment records were silent as to any findings pertaining to hypertension, and that the Veteran had not asserted any such problems in service or a continuity of symptoms since service.  It was pointed out that the Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010). 

In the Joint Motion, the parties agreed that the Board erred by failing to provide an adequate statement of reasons or bases for finding that a VA medical examination was not warranted in relation to the hypertension claim.  It was noted that under McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

It was pointed out that in the April 2014 decision, the Board acknowledged that the Veteran currently suffers from hypertension and that he was presumptively exposed to Agent Orange (AO) during service in Vietnam, thereby satisfying the first and second McLendon elements.  In the Joint Motion, the parties referenced The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) which concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).  The parties concluded that the Board did not explain why the NAS Update did not amount to an indication that hypertension may be associated with herbicide exposure so as  to require a VA medical opinion as to whether hypertension is as likely as not related to herbicide exposure during service.  See McLendon, 20 Vet. App. at 83 (The third McLendon element requiring "an indication" that a current condition "may be associated" with service establishes a "low threshold."); see also 38 C.F.R. § 3.159(a)(1) (2014).  

Given the 2010 Update, the Board finds that the third McLendon element, that there be an "indication" that hypertension may be associated with herbicide exposure, has been met so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service.  See McLendon, 20 Vet. App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, remand is necessary in this case to provide the Veteran with a medical examination to address that theory of causation.  See McLendon, 20 Vet. App. at 81.

With respect the remaining claims - entitlement to service connection for: a right knee disability; a left knee disability; a right shoulder disability; a left shoulder disability; a cervical spine disability; a lumbar spine disability; and a claim of entitlement to an initial compensable rating for bilateral hearing loss, it is noted that all of the claims were addressed in a prior Board remand of April 2014.  At that time, the following actions were requested: (1) request that the Veteran identify all VA and non-VA clinicians who have treated him for his disabilities on appeal and obtain authorization to retrieve those records: (2) obtain all VA treatment records from August 2009 to the present; (3) schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss; (4) schedule the Veteran for an appropriate VA orthopedic examination to determine the nature and etiology of the Veteran's right knee, left knee, right shoulder, left shoulder, cervical spine and lumbar spine disabilities; and (5) review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. 

Inasmuch as the case went to the Court, the aforementioned actions were largely not completed.  It appears that the only action taken was to add VA records to the file dated through the end of January 2015.  The VBMS file suggests that VA examinations were scheduled for March 24, 2015; however, there is no indication whether any examinations were conducted.  Further, no SSOC has been issued in this case, and the claims have not been readjudicated since the January 2011 SOC was issued.  Since that time, additional VA and private medical records have been added to the file, some of which was provided with a waiver.  When evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, as the evidence added to the file since the January 2011 SOC is pertinent and consideration of this evidence has not been waived in its entirety, this case must be returned to the AOJ for consideration of that evidence in conjunction with the claims remaining on appeal.  

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here given the aforementioned unaddressed matters, another remand is necessary.  The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative and ask him to identify all VA and non-VA clinicians who have treated him for his disabilities on appeal.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained for the record already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Obtain all VA treatment records which have not been obtained already, to include any records dated from January 2015 to the present.  

3.  Ascertain whether VA examinations were conducted in March 2015, which fully satisfy the actions requested below, as well as in the original Board remand of April 2014.  If so, no additional action need to be taken except as pertains to actions (4) relating to a VA examination for hypertension, (7) relating to examination notice; and (8) relating to readjudication and the issuance of an SSOC; and the examination reports must be added to the electronic file.   

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his claimed hypertension.  The claims file and a copy of this remand should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, and this should be recorded on the examination report.  All appropriate testing should be conducted.  The following opinions are requested:

(a)  The examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that hypertension is etiologically related to the Veteran's in-service exposure to herbicides.  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides in service.  The examiner is asked to consider the latest findings from the National Academies of the Sciences updates to Agent Orange regarding whether there is a relationship between the Veteran's hypertension and exposure to herbicides (Agent Orange).  

(b)  The examiner is also asked to address whether it is at least as likely as not that hypertension was incurred during service or within the first post service year; if not, the examiner should also address whether it is at least as likely as not that hypertension is otherwise etiologically related to service (such as by virtue of chronicity/continuity of symptoms, or other facts).  

The examiner should provide a detailed rationale for all opinions.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why and provide a clear rationale.

5.  If a VA audio examination was not conducted in March 2015 and/or is inadequate/does not fully comport with the April 2014 remand directives, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand should be provided to the examiner for review.    All appropriate testing should be conducted.  The examiner should provide detailed information regarding the impact of the Veteran's service-connected bilateral hearing loss on his daily functioning.

6.  If a VA orthopedic examination was not conducted in March 2015 and/or is inadequate/does not fully comport with the April 2014 remand directives schedule the Veteran for an appropriate VA orthopedic examination to determine the nature and etiology of the Veteran's right knee, left knee, right shoulder, left shoulder, cervical spine and lumbar spine disabilities.  The claims file and a copy of this remand should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, and this should be recorded on the examination report.  All appropriate testing should be conducted.  The examiner should clearly delineate all disabilities of right knee, left knee, right shoulder, left shoulder, cervical spine and lumbar spine, with specific diagnoses. 

Based on a review of the claims file, and the Veteran's statements regarding the claimed disorders, with respect to each diagnosed disability of the right knee, left knee, right shoulder, left shoulder, cervical spine and lumbar spine, the examiner should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is related to active service or any incident of service, to include the Veteran's duties as a construction machine operator.  A complete rationale must be provided for any opinions expressed.

7.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report for a VA examination.  If he fails to report for any examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

8.  Review all evidence received since the last prior adjudication of the claims in January 2011 and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



